        Case 2:00-cr-00291-GJP Document 283 Filed 08/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,

       v.

 ADAM BENTLEY CLAUSEN                                     CRIMINAL ACTION

                         Defendant.                       NO. 00-0291-2


                                          ORDER

      AND NOW, this 10th day of August 2020, consistent with the Court’s July 24,

2020 Memorandum and Order granting in part Adam Clausen’s Motion to Reduce

Sentence/for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A), (ECF Nos.

277 & 278), and after a telephonic hearing with counsel for both parties to consider the

appropriate sentence reduction based on the factors set forth in 18 U.S.C. § 3553(a),

(ECF No. 281), it is hereby ORDERED that Clausen’s sentence is reduced to TIME

SERVED and three years of supervised release:

      1. Clausen shall be released from the custody of the Bureau of Prisons by 12:00

            PM on Thursday, August 13, 2020, consistent with the Bureau’s

            administrative responsibilities.

      2. Clausen remains sentenced to three years of supervised release, which shall

            begin immediately upon his release from custody and is subject to the

            conditions imposed by the Judgment, (ECF No. 140);

      3. Due to the current COVID-19 pandemic, as an additional condition of

            supervised release Clausen must remain in self-quarantine at the residence

            listed in his BOP Summary Reentry Plan for a period of fourteen days after

            his release. Clausen may not leave this residence during those two weeks
 Case 2:00-cr-00291-GJP Document 283 Filed 08/10/20 Page 2 of 2




   unless he is seeking medical care. In the event Clausen must leave the

   residence to seek such care, he shall report such medical visits to the

   Probation Office; and

4. Clausen must call the Probation Office within 24 hours of his release and

   follow the Probation Officer’s instructions for reporting.



                                                BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                ________________________
                                                GERALD J. PAPPERT, J.
